This is an appeal from the clerk's taxation of costs and disbursements. The appellant was the prevailing party, Respondent "objects to the allowance or taxation of any and all costs against her herein, on the ground that said cause is a special proceeding, and no costs are allowable by the statute." The proceeding was *Page 616 
one to vacate certain public grounds at Frontenac under 2 Mason Minn. St. 1927, § 8244. There is no question that the proceeding is special, nor is there any doubt that under this section no provision is made for recovery of costs. Respondent cites 2 Dunnell, Minn. Dig. (2 ed.  Supp. 1932) § 2198. In two of the cases cited by Dunnell, namely, Andrews v. Town of Marion, 23 Minn. 372, and Kroshus v. Town of Houston, 46 Minn. 162,48 N.W. 770, costs and disbursements were taxed in favor of the prevailing party here although this court in both cases held that the trial court erred in permitting costs to be taxed below. The rule announced by Dunnell relates to allowance of costs and disbursements in special proceedings in the district court.
2 Mason Minn. St. 1927, § 9486, regulates costs and disbursements here. The allowance of statutory costs is discretionary with the court, but this is not true respecting necessary disbursements. The last sentence of that section reads:
"In all cases the prevailing party shall be allowed his disbursements necessarily paid or incurred."
It will be noted in the instant case that there is no question respecting the accuracy or necessity of the items of disbursements, respondent's objections going to the right to tax, not to the amount. In Bayard v. Klinge, 16 Minn. 221, 234
(249) in the last paragraph of the opinion the court said:
"Costs are not involved in a contest as to the election to office * * * till it has been removed to the supreme court."
And in Kretz v. Fireproof Storage Co. 127 Minn. 304,149 N.W. 648, 955, it is held that there is no discretion as to the allowance of proper disbursements. To the same effect see 2 Dunnell, Minn. Dig. (2 ed.  Supps. 1932, 1934) § 2239.
Clerk's taxation affirmed. *Page 617